DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on July 7, 2022. Applicant has amended Claim 1, cancelled Claim 7, and added Claim 21. Claims 1 – 6 and 8 – 21 are currently pending. Claims 10 – 20 have been withdrawn from consideration. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Drawing objections are withdrawn due to applicant’s submission of corrected drawings.

Previous Title and Specification objections are withdrawn due to applicant’s amendment. 

Previous 103 rejections stand. Applicant argues that the Cho modifications do not include the rolled up features of Claim 7, which include the roller having a displacement in an axial direction of the roller, the displacement being less than or equal to 10.5 micrometers with respect to a reference plane. Examiner respectfully disagrees. As per applicant’s own specification, the maximum axial displacement in the height-wise direction varies based on the “basis of materials of the roller”, and whether the roller is a “roller-vane structure of the related art” or a “combined roller-vane structure” (see Paragraphs 120 of spec). Applicant goes on to show in Table 1 of the specification that the combined structure with a sintered roller has a displacement of 10.3 micrometers in the conditions of the test. Cho describes a combined roller-vane structure. Both Cho modification (with Shimomura and with Yamanaka) the describe a roller made of a sintering process and having the ferrosoferric oxide layer used by applicant. Based on the prior art modification having the same materials and structure as that in Table 1 of the specification, one of ordinary skill in the art would conclude that the prior art modification would also have a maximum displacement of less than or equal to 10.5 micrometers. Furthermore, the courts have ruled that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the maximum displacement does not change the structure of the claim and only serves to highlight the already recited structure and materials, and the device would still operate as intended. Since the prior art modification teaches both the structure and materials, one of ordinary skill in the art would have found it obvious to employ a maximum displacement of less than or equal to 10.5 micrometers. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (hereafter “Cho” – US 2017/0275996) in view of Shimomura (US 4904302).

With regards to Claim 1:

Cho (Figures 2 – 5) discloses a rotary compressor, comprising:

a cylinder (cylinder 43) that defines an inner space (compression space V) configured to receive refrigerant (Paragraph 38), the cylinder further defining a vane slot (vane slot 43b) that is connected to the inner space and extends in a radial direction of the cylinder (see Figure 3);

a roller (rolling piston 110) that is disposed in the inner space of the cylinder, that has a ring shape (see Figure 3), and that is configured to compress the refrigerant in the cylinder, the roller defining a coupling groove (hinge recess 111) that has a circular arc shape (see Paragraph 45 and Figure 5) and is recessed from an outer circumferential surface (outer circumferential surface 112) of the roller toward a center of the roller (see Figure 3); and

a vane (vane 120) disposed in the vane slot and configured to move along the vane slot (Paragraph 48), the vane being configured to couple to the coupling groove of the roller (via hinge recess 111) and to divide the inner space of the cylinder into a suction space and a compression space (Paragraph 37).

Cho does not explicitly teach the roller comprises a ferrosoferric oxide (Fe3O4) film disposed on a surface defining the coupling groove. Shimomura (Figure 1) teaches a vane compressor including a cylinder (11), vane slot (11a), vane (12), and roller (13). Shimomura teaches multiple known compositions of the roller (see Table 2), all of which include a ferrosoferric oxide (Fe3Os) film disposed on the roller’s surface (Col. 3, Lines 39+: the roller is made using a sintering process which creates “continuous pores or open cells in the sintered product”, and these “sintered pores are sealed with tri-iron tetroxide (Fe.sub.3 O.sub.4). This seal also contributes to the improvement of wear-resistance”, see also Table 2 in which all specimens include Fe3O4 dispersed in either a pearlitic or martensitic matrix). Shimomura teaches that this film aids in “wear-resistance” and “scuffing-resistance” (see abstract). One specific specimen known in the art (Specimen 10, Figure 2) comprises a composition of 1.16% carbon, 3.05% copper, and the balance iron, is steam treated and has a tri-iron tetroxide seal on its surface. This specific composition exhibits improved wear characteristics relative to a gray cast iron roller (Specimen 12). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Cho by making the roller of from the composition of specimen 10, including a tri-iron tetraoxide film on its surface, in order to yield the predictable benefits of improved wear and scuffing resistance. See MPEP 2123 II. 

The modification above does not explicitly teach the roller is configured to, based on the vane coupling to the coupling groove, have a displacement in an axial direction of the roller, the displacement being less than or equal to 10.5 µm with respect to a reference plane. As per applicant’s own specification, the maximum axial displacement in the height-wise direction varies based on the “basis of materials of the roller”, and whether the roller is a “roller-vane structure of the related art” or a “combined roller-vane structure” (see Paragraph 120 of spec). Applicant goes on to show in Table 1 of the specification that the combined structure with a sintered roller has a displacement of 10.3 micrometers in the conditions of the test. Cho describes a combined roller-vane structure. The Cho modification above describes a roller made of a sintering process and having the same ferrosoferric oxide layer used by applicant. Based on the prior art modification having the same materials and structure as that in Table 1 of the specification, one of ordinary skill in the art would conclude that the prior art modification would also have a maximum displacement of less than or equal to 10.5 micrometers. Furthermore, the courts have ruled that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the maximum displacement does not change the structure of the claim and only serves to highlight the already recited structure and materials, and the device would still operate as intended. Since the prior art modification teaches both the structure and materials, one of ordinary skill in the art would have found it obvious to employ a maximum displacement of less than or equal to 10.5 micrometers.

With regards to Claim 2:

The Cho modification of Claim 1 teaches the roller has a hardness of 150 to 300 in an HV scale (Specimen 10 in Figure 2 of Shimomura comprises a hardness of HRB 95, which is equivalent on the HV scale to a hardness of between 210 and 220).

With regards to Claim 3:

The Cho modification of Claim 1 does not explicitly teach a difference between a hardness of the vane and the hardness of the roller is 450 or higher in the Hv scale. Shimomura teaches that their vane is composed of SKH51 and that the wear test of the different specimens in Table 2 using “a SKH 51 plate (corresponding to a vane)” (see Col. 4, Lines 62). Given that Shimomura teaches SKH51 is a known material for the vane, and specifically for a vane used with the roller material of Specimen 10, it would have been obvious to one of ordinary skill in the art to modify the system of Cho as modified in Claim 1 by forming the vane out of SKH51. SKH51 tool steel, according to its specifications, comprises a hardness of 65 HRC minimum, which equates to ~940 on the HV scale. This would result in a difference between the hardness of the vane and the hardness of the roller of ~720 in the Hv scale. 

With regards to Claim 4:

The Cho modification of Claim 1 teaches the roller is made of sintered steel (see Col. 4, Line 13+ of Shimomura, all specimens are made of a powered mixture and sintered). 

With regards to Claim 8:

The Cho modification of Claim 1 teaches the coupling groove comprises:

a recessed portion (surface 111b, Figure 4 of Cho) that is disposed inside the roller and has a first radius of curvature (R, Figure 5 of Cho) with respect to a groove center inside the coupling groove; and

an inlet portion (opening 111a, Figure 4 of Cho) that extends outward from the recessed portion to the outer circumferential surface of the roller, the inlet portion having a second radius of coverture (R1, Figure 5 of Cho),

wherein the inlet portion has an inner end connected to the recessed portion and an outer end connected to the outer circumferential surface of the roller (as seen in Figures 4, 5 of Cho), and

wherein a distance from an innermost point of the recess portion to the inner end of the inlet portion is greater than the first radius of curvature and less than a double of the first radius of curvature (as seen in Figure 5 of Cho, distance from an innermost point of surface 111b to an inner end, where the surface transitions from R to R1, is greater than R, but less than 2R).

With regards to Claim 9:

The Cho modification of Claim 1 does not explicitly teach each of the roller and the vane is configured to wear by 1.0 µm or less from an initial size. However, this wear amount is considered routine optimization. As per MPEP 2144.05, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In this case, the wear is based on load conditions of the compressor. For example, in Shimomura, for the test of Table 2, a load of 100 Kg at a peripheral velocity of 1 m/s was applied for 20 hours to determine wear. The wear conditions could be reduced by simply reducing the load or duration that the load is applied to yield the desired result wear of 1.0 µm or less from an initial size. Given the teachings of Yamanaka and Cho, it would have been obvious to one of ordinary skill in the art to modify the system of Cho by reducing/optimizing the load or pressure capacity of the compressor in order to reduce wear on the vane/roller and improve the life expectancy of the compressor. 


Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (hereafter “Cho” – US 2017/0275996) in view of Yamanaka et al. (hereafter “Yamanaka” – JP 2005-113842).

With regards to Claim 1:

Cho (Figures 2 – 5) discloses a rotary compressor, comprising:

a cylinder (cylinder 43) that defines an inner space (compression space V) configured to receive refrigerant (Paragraph 38), the cylinder further defining a vane slot (vane slot 43b) that is connected to the inner space and extends in a radial direction of the cylinder (see Figure 3);

a roller (rolling piston 110) that is disposed in the inner space of the cylinder, that has a ring shape (see Figure 3), and that is configured to compress the refrigerant in the cylinder, the roller defining a coupling groove (hinge recess 111) that has a circular arc shape (see Paragraph 45 and Figure 5) and is recessed from an outer circumferential surface (outer circumferential surface 112) of the roller toward a center of the roller (see Figure 3); and

a vane (vane 120) disposed in the vane slot and configured to move along the vane slot (Paragraph 48), the vane being configured to couple to the coupling groove of the roller (via hinge recess 111) and to divide the inner space of the cylinder into a suction space and a compression space (Paragraph 37).

Cho does not explicitly teach the roller comprises a ferrosoferric oxide (Fe3O4) film disposed on a surface defining the coupling groove. Yamanaka teaches a reciprocating compressor including a piston (1). The piston comprises a receiver portion (1a) that receives a piston rod (3) with a complimentary portion (3a) which rotates within the receiver. The relationship between the piston and the piston rod is thus similar to the relationship between the roller and vane of Cho. Yamanaka teaches that the piston is made of a “sintered material subjected to the test is composed of 0.7 to 1.0% of carbon (C) and 1 to 2% of copper (C), and the remainder is made of iron (Fe)” that “corresponds to SMF4040 in the JIS standard” (Paragraph 57). Furthermore, the material is subsequently treated to leave a layer of tri-iron tetraoxide on the surface (Paragraph 59). The result “is excellent in wear resistance, there is no need to interpose a material for improving wear resistance such as resin between the spherical receiver 1a of the piston 1 and the piston rod 3a” (Paragraph 63). MPEP 2143C teaches it is obvious to use a known technique to improve a similar device in the same way. In this case, the known technique is the manufacturing technique described in Yamanaka, which includes using a sintered metal corresponding to SMF4040 with a ferrosoferric oxide (Fe3O4) film disposed on a surface. The similar device is a reciprocating compressor as opposed to a rotary compressor – though both compressors are subject to similar forces and conditions. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Cho by making the roller out of SMF4040 and disposing ferrosoferric oxide (Fe3O4) on the surface of the coupling groove that interacts with the vane in order to yield the improved wear characteristics described by Yamanaka. 

The modification above does not explicitly teach the roller is configured to, based on the vane coupling to the coupling groove, have a displacement in an axial direction of the roller, the displacement being less than or equal to 10.5 µm with respect to a reference plane. As per applicant’s own specification, the maximum axial displacement in the height-wise direction varies based on the “basis of materials of the roller”, and whether the roller is a “roller-vane structure of the related art” or a “combined roller-vane structure” (see Paragraph 120 of spec). Applicant goes on to show in Table 1 of the specification that the combined structure with a sintered roller has a displacement of 10.3 micrometers in the conditions of the test. Cho describes a combined roller-vane structure. The Cho modification above describes a roller made of a sintering process and having the same ferrosoferric oxide layer used by applicant. Based on the prior art modification having the same materials and structure as that in Table 1 of the specification, one of ordinary skill in the art would conclude that the prior art modification would also have a maximum displacement of less than or equal to 10.5 micrometers. Furthermore, the courts have ruled that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the maximum displacement does not change the structure of the claim and only serves to highlight the already recited structure and materials, and the device would still operate as intended. Since the prior art modification teaches both the structure and materials, one of ordinary skill in the art would have found it obvious to employ a maximum displacement of less than or equal to 10.5 micrometers.

With regards to Claim 2:

The Cho modification of Claim 1 teaches the roller has a hardness of 150 to 300 in an Hv scale (SMF4040, as per Yamanaka modification, has a hardness of ~220 Hv). 

With regards to Claim 4:

The Cho modification of Claim 1 teaches the roller is made of sintered steel (SMF4040, see Paragraph 57 of Yamanaka: “sintered metal”). 

With regards to Claim 5:

The Cho modification of Claim 1 teaches the roller is made of SMF 4040 steel comprising 0.2 to 1.0 wt% of carbon (C), 1 to 5 wt% of copper (Cu), iron (Fe), and impurities (Paragraph 57 of Yamanaka: “The sintered material subjected to the test is composed of 0.7 to 1.0% of carbon (C) and 1 to 2% of copper (C), and the remainder is made of iron (Fe). It corresponds to SMF4040 in the JIS standard”).

With regards to Claim 8:

The Cho modification of Claim 1 teaches the coupling groove comprises:

a recessed portion (surface 111b, Figure 4 of Cho) that is disposed inside the roller and has a first radius of curvature (R, Figure 5 of Cho) with respect to a groove center inside the coupling groove; and

an inlet portion (opening 111a, Figure 4 of Cho) that extends outward from the recessed portion to the outer circumferential surface of the roller, the inlet portion having a second radius of coverture (R1, Figure 5 of Cho),

wherein the inlet portion has an inner end connected to the recessed portion and an outer end connected to the outer circumferential surface of the roller (as seen in Figures 4, 5 of Cho), and

wherein a distance from an innermost point of the recess portion to the inner end of the inlet portion is greater than the first radius of curvature and less than a double of the first radius of curvature (as seen in Figure 5 of Cho, distance from an innermost point of surface 111b to an inner end, where the surface transitions from R to R1, is greater than R, but less than 2R).


Allowable Subject Matter

Claim 21 is allowed.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest the combination of a roller made of SMF 4040, a vane made of SUJ2 or STS440, and the ferrosoferric oxide film of Claim 1, in conjunction with the structure of Claim 1. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, July 13, 2022